Citation Nr: 1145520	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  95-32 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1965 to December 1967.

This matter is on appeal to the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The record shows that in an October 1992 rating decision, service connection for paranoid schizophrenia was denied; the Veteran did not appeal this determination.  In an April 1994 rating decision the RO declined to reopen the claim of service connection for psychiatric disorder; the Veteran appealed this decision.  In December 2003, the Board determined that since the October 1992 rating decision, new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include schizophrenia.  The Board remanded the matter to the RO for de novo consideration.  In March 2005 the RO denied entitlement to service connection for a psychiatric disorder, to include schizophrenia on a de novo basis.  The Board subsequently denied the issue in a May 2005 Board decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In December 2006, the Veterans Court granted a Joint Motion for Remand vacating the Board's decision and remanding for further adjudication.  In January 2007, the Veteran's attorney informed the Veterans Court that that the Veteran had died in November 2006.  As will be further explained below, additional adjudicative actions were sought and the issue is now, once again, before the Board.  


FINDING OF FACT

In January 2007, the Veterans Court was notified by the Veteran's attorney that the Veteran died on November [redacted], 2006.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2011); see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially the Board acknowledges, as noted above, that the issue was previously denied by the Board in a May 2005 decision.  The Veteran then appealed the issue to the Veterans Court.  In a December 2006 Joint Motion for Remand, the Veterans Court vacated the Board's decision and remanded the issue for readjudication consistent with the Court's Order.  In January 2007, the Veteran's attorney informed the Veterans Court that that the Veteran had died in November 2006.  The Veteran's attorney subsequently filed an application for an award of attorney fees and expenses pursuant to the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412.  That application asserted that although the Veteran had died prior to the Veterans Court's grant of the parties' Joint Motion for Remand, the Veteran was still the prevailing party for purposes of an EAJA award.  In a February 2007 response to a January 2007 order of the Veterans Court regarding the effect the decision in Padgett v. Nicholson, 473 F.3d 1364 (Fed. Cir. 2007) had on the EAJA application, the Veteran's attorney responded that there was no eligible accrued-benefits recipient and as such, Padgett did not apply; however, the attorney asserted that nonetheless, nunc pro tunc relief would be appropriate.  See Padgett v. Nicholson, 473 F.3d 1364 (Fed. Cir. 2007) (interpreted as stating, "[o]nly a qualified accrued-benefits claimant may substitute for a Veteran in a compensation claim and receive nunc pro tunc relief.").  

Also, in February 2007, the Veteran's surviving daughter filed a motion to be substituted for the purpose of pursuing the Veteran's application under the EAJA.  The Veterans Court denied the motion in March 2008 and entered an order that vacated the Board's May 2005 decision with respect to matters appealed to the Veterans Court and dismissed the appeal and the appellant's EAJA application for lack of jurisdiction.   

The Veteran's surviving daughter appealed to the United States Court of Appeals for the Federal Circuit (Federal Circuit) which reversed and remanded the Veterans Court's decision in September 2009 and issued a mandate in November 2009.  In its decision, the Federal Circuit noted that the Veteran's surviving daughter was seeking substitution on the Veteran's claim to prosecute an EAJA application.  The Federal Circuit noted that "an EAJA claim survives the death of the Veteran, regardless of whether the EAJA application was actually filed by the Veteran prior to his death."  Phillips v. Shinseki, 581 F.3d 1358, 1368 (Fed. Cir. 2009).  The Federal Circuit concluded that "[s]ubject to [the Veteran's daughter] being determined to be [a] proper representative of the claimant's estate, ...[the Veteran's daughter] [is] therefore entitled to substitution for purposes of prosecuting [her] father's EAJA claim."  Id.  The issue was remanded to the Veterans Court to determine whether the Veteran's daughter was a proper representative of the Veteran's estate.  

Subsequently, in an April 2011 order, the Veterans Court determined that nothing in the Court's rules or in controlling case law suggests that substitution is limited to only one person.  See U.S. Vet. App. R. 43(a)(2) ("If a party dies....while a proceeding is pending in the Court, the personal representative of the deceased party's estate or any other appropriate person may, to the extent permitted by law, be substituted as a party on motion by such person."  (emphasis added));  Cohen v. Brown, 8 Vet. App. 5,7 (1995) ("Substitution of the estate or an appropriate survivor is the best method of proceeding in a case such as this, as it had been held that the attorney may not directly claim the fee award.") (emphasis added).  As such, the Veterans Court determined that the Veteran's surviving daughter is an appropriate substitute for purposes of pursuing the Veteran's EAJA claim.  The Veterans Court reinstated the appeal and reinstated the order of December 2006 that vacated the Board's May 2005 decision and remanded the matter for readjudication consistent with the Court order.  The EAJA issue is not currently before the Board.

While the Veterans Court found that the Veteran's daughter is an appropriate substitute for the purposes of pursuing the Veteran's EAJA claim, there has been no application for substitution with regard to the underlying claim on the merits.  In this regard, the Board notes the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) which creates a new 38 U.S.C. § 5121A, providing guidance on substitution in case of death of a claimant who dies on or after October 10, 2008.  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  Unfortunately, the Board observes that the Veteran's daughter is not an eligible party, as the death of the Veteran must have occurred on or after October 10, 2008 and the Veteran died in November 2006, and as noted above, there is also no request for substitution as an accrued benefits recipient.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008); see also Padgett, supra.

As a matter of law, appellants' claims do not survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).



ORDER

The appeal is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


